DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the America Invents Act (“AIA ”).
Final Office Action
This Final Office Action replies to Applicant’s “RESPONSE TO AUGUST 3, 2022 NON-FINAL OFFICE ACTION” (“Amendment”) responsive to the August 3, 2022 Non-Final Office Action (“NFOA”). As to the Amendment’s attachments, the Amendments to the Specification and the Abstract have been accepted and entered, and have led to the withdrawal of the Objections to the Specification made in the NFOA.
               Status of Claims   
In the Amendment, claims 1, 3, 7, 12, 14 & 16-20 were amended. As a result, the 35 U.S.C. 112(b) rejection of claims 1-20 made in the NFOA has been withdrawn as overcome. Examiner also appreciates the adoption of the suggestions also made in the NFOA. Thus, claims 1-20 are pending and have been examined, and the claim rejections and response to Applicants’ arguments in the Amendment are stated below.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 1: The claims are either directed to a system (independent claim 1), a method (independent claim 19), and a non-transitory computer readable storage medium (independent claim 20), all of which constitute at least one of the statutory categories of invention (e.g., machine, process or article of manufacture).
Step 2A, Prong One:  The Examiner has identified independent “method” claim 19 as the claim that best represents the claimed invention for analysis and is similar to independent “system” claim 1 and independent “non-transitory computer readable storage medium” claim 20.  The claim recites a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time, which is considered a judicial exception because it falls under the category of certain methods of organizing human activity, such as: “receiving electronically current (EC) data, the EC data including trade sets for a given trader obtained from cleared energy data and bidded energy data, over a number of respective time increments, within a second period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals; determining a set of feature attributes for each trade set of the trade sets with the received EC data, wherein the set of features attributes includes one or a combination of a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a correlation value, or an environmental impact value; detecting at least one trade set of the trade sets as a type of anomaly trade from multiple anomaly trades, using a trained anomaly trade module with the determined sets of feature attributes; generating a control command based on the detected type of anomaly trade from the multiple anomaly trades; and outputting the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more generators or controls the amount power consumed by the one or more power consumers, for the first period of time, based upon the detected type of anomaly trade, wherein the steps of the method are implemented using a processor connected to a memory”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving data, determining a set of feature attributes from that data, using a trained anomaly trade module to detect trade sets, generating control commands based on detected types of anomaly trade and outputting the control command. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, claim 1 recites an abstract idea. This judicial exception directed to certain methods of organizing human activity is also not integrated into a practical application, and the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception, as analyzed below.
Step 2A, Prong Two: This judicial exception is not integrated into a practical application. Limitations that are not indicative of integration into a practical application include adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea (MPEP 2106.05.f). In particular, the claim only recites the additional elements of one or more generators, one or more power consumers, an electrical power distribution system, and a controller (as well as an implicit processor performing the method steps not recited) to perform all the steps. A plain reading of FIGS. 1C & 9 as well as their associated descriptions in paragraphs [00049]-[00052] & [000133]-[000138] of Applicants’ Specification reveals that the above listed components can be general-purpose, generic or commercially available computing elements or devices programmed to perform the claimed steps. See, e.g., Apps.’ Spec., para. [000145] (“Computers suitable for the execution of a computer program include, by way of example, can be based on general or special purpose microprocessors or both, or any other kind of central processing unit. Generally, a central processing unit will receive instructions and data from a read only memory or a random-access memory or both. The essential elements of a computer are a central processing unit for performing or executing instructions and one or more memory devices for storing instructions and data. Generally, a computer will also include, or be operatively coupled to receive data from or transfer data to, or both, one or more mass storage devices for storing data, e.g., magnetic, magneto optical disks, or optical disks.”) Hence, the additional elements of the one or more generators, one or more power consumers and the controller as well as the implicit processor, e.g., as generic generators, power consumers, controller and processors (having program instructions stored thereon performing) generic computer functions such that they amount to no more than mere instructions to apply the exception using generic computer components or to implement an abstract idea by merely adding the words “apply it” (or an equivalent) with the judicial exception. Thus, in the claim, the judicial exception is not integrated into a practical application because the limitations are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components. Accordingly, these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. 
In addition to the additional elements of the one or more generators, the one or more power consumers, the electrical power distribution system, and the controller as well as the implicit processor of independent claim 1, independent claims 1 & 20 also contain the generic computing components of: a system (claim 1), a computer including memory (claim 1), and a non-transitory computer readable storage medium (claim 20).
Step 2B: Thus, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of the one or more generators (claims 1, 19 & 20), the one or more power consumers (claims 1, 19 & 20), the electrical power distribution system (claims 1, 19 & 20), the controller (claims 1, 19 & 20), the implicit processor (claim 19), the system (claim 1), the computer including memory (claim 1), and the non-transitory computer readable storage medium (claim 20) recited in the claims or used to perform the steps listed in the claims amount to no more than mere instructions to implement an abstract idea by adding the words “apply it” (or an equivalent) with the judicial exception. Thus, the additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each is taken alone. Furthermore, mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Hence, independent claim 19 is not patent eligible, nor are independent claims 1 & 20 based on similar reasoning and rationale.
Dependent claims 2-18, when analyzed as a whole, are also held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitations only refine the abstract idea further. For instance:
In claim 2, the limitations of “The system of claim 1, wherein the system controls the amount of power generated by the one or more generators, or controls the amount of power consumed by the one or more power consumers, based on detecting anomaly trades by the given trader across electricity energy markets with different time intervals”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the how the amount of power generated or consumed by the one or more generators/power consumers is controlled in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 3, the limitations of “The system of claim 2, wherein the detecting of the anomaly trades by the given trader includes using the EC data associated with the given trader and the historical data associated with the given trader, such that the historical data includes past trade sets obtained from past cleared energy data and past bidded energy data, over a number of respective past time increments, within a predetermined past period of time, wherein each past trade set includes a longer time interval and a corresponding set of shorter time intervals”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of detecting the anomaly trades by the given trader in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 4-5, the limitations of “The system of claim 1, wherein the longer time interval of the EC data is a cleared energy bid for a day-ahead bidding interval in a day-ahead energy market, and the shorter time interval of the EC data is a corresponding executed real-time bid associated with the cleared energy bid, such that the corresponding executed real-time bid is for a real-time bidding interval in a real-time energy market” (claim 4) and “The system of claim 1, wherein the longer time interval of the EC data is at a 2 different time interval than the shorter time interval of the EC data” (claim 5), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the longer time interval of the EC data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 6, the limitations of “The system of claim 1, wherein the EC data includes environmental impact value data, that is associated with equipment failure, weather, holiday's, special events or other like data causing an effect to trading activities, and wherein the EC data is obtained after the historical data”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the EC data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 7, the limitations of “The system of claim 1, wherein the stored data includes stored executable functions, such that each executable function corresponds to a feature attribute of the set of feature attributes determined by comparing the trade data with longer time interval and the trade data with shorter time interval, wherein the set of feature attributes includes: (1) a peak shortage function used for determining the peak shortage value; (2) a valley excess function used for determining the valley excess value; (3) a capacity matching function used for determining the capacity matching value; (4) an up-ramping shortage function used for determining the up- ramping shortage value; (5) a down-ramping shortage function used for determining the down-ramping shortage value; (6) a ramping matching function used for determining the ramping matching value; and (7) a cross-market correlation function used for determining the cross-market correlation value”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the stored data in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 8, the limitations of “The system of claim 7, wherein the peak shortage attribute is determined based on an accumulated power deviation between a cleared bid and an executed bid for all common intervals between a peak period and a given peak monitoring period; wherein the valley excess attribute is determined based on the accumulated power deviation between the cleared bid and the executed bid for all common intervals between a valley period and a given valley monitoring period; wherein the capacity matching attribute is determined based on a square root of averaged squared power deviations between the cleared bid and the executed bid for a past 9 day-ahead cycle; wherein the up-ramping shortage attribute is defined based on an accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between an up-ramping period and a given up-ramping monitoring period; wherein the down-ramping shortage attribute is defined based on the accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between a down-ramping period and a given down-ramping monitoring period; wherein the ramping matching attribute is determined based on a square root of averaged squared incremental power deviations between the cleared bid and the executed bid for past day-ahead cycle; and wherein the cleared bid is cleared day- ahead bid, the executed bid is average executed real-time bid, or real-time bid to be executed”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the peak shortage attribute in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 9-10, the limitations of “The system of claim 1, wherein the trained anomaly trade module is a mathematical model relating the sets of feature attributes to a trade legitimate label, wherein the anomaly trade module is trained by a set of representative trade feature samples, wherein the trade legitimacy label is used to identify a true trade and a type of anomaly trade from multiple anomaly trades” (claim 9) and “The system of claim 9, wherein the anomaly trade module is represented using a multiple-layer feedforward neural network, wherein the feedforward neural network takes the sets of trade feature attributes as inputs, and the trade legitimacy label as outputs” (claim 10), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the trained anomaly trade module and the anomaly trade module in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claims 11-16, the limitations of “The system of claim 9, wherein the set of representative trade feature samples include true trade feature samples generated based on actual trade profiles from electricity markets, and labelled anomaly trade feature samples generated based on true trade feature samples” (claim 11), “The system of claim 11, wherein the anomaly trade feature samples are generated using a negative selection procedure and optimized using a genetic algorithm based on true trade feature samples” (claim 12), “The system of claim 12, wherein the negative selection is used to generate a first set of anomaly samples, wherein candidate anomaly samples are randomly generated, and compared with the true trade feature sample set, such that only those samples that do not match any element of the true trade feature sample set are retained” (claim 13), “The system of claim 13, wherein the genetic algorithms are used to generate a second set of anomaly trade feature samples, wherein the crossover operation is applied on the first set of anomaly samples to generate the second set of anomaly samples, wherein the mutation operation is applied to the newly generated second set of anomaly samples to add more stochastic variations” (claim 14), “The system of claim 14, wherein all samples in the first and second sets of anomaly samples are ranked based on its Euclidean distance to the nearest true trade feature sample, and only the top ranked anomaly samples are retained” (claim 15), and “The system of claim 11, wherein the anomaly trade feature sample is labelled with a type of anomaly trade from multiple anomaly trades according to its Chebyshev distance to typical anomaly trade feature samples determined based on pre-defined 4 typical anomaly trade profiles” (claim 16), under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the set of representative trade feature samples, the anomaly trade feature samples, the negative selection, the genetic algorithms used to generate those samples, and the samples in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 17, the limitations of “The system of claim 1, wherein to detect at least one trade set of the trade sets as the type of anomaly trade from the multiple anomaly trades using the trained anomaly trade module comprises feeding the feature attributes of the trade set into the trained anomaly trade module as inputs and determining a trade legitimacy label based on corresponding output of the trained anomaly trade module”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the step of detecting of each trade set in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
In claim 18, the limitations of “The system of claim 1, wherein an output interface in communication with the computer outputs the control command to the controller, the controller receives the control command, wherein an operator associated with the controller implements the control command to adjust power generation of at least one generator of the one or more generators or consumption level of at least one power consumer of the one or more power consumers through a generation control system of the at least one generator or an energy management system of the at least one power consumer”, under the broadest reasonable interpretation, are further refinements of methods of organizing human activity such as commercial interactions, activities and/or data because these limitations further describe the output interface in a method for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers, for a period of time.
Therefore, the dependent claims further define the abstract idea that is present in their respective independent claims and hence are abstract for at least the reasons presented above.  In addition, the dependent claims do not include additional elements that integrate into a practical application or are sufficient to amount to significantly more than the judicial exception. The additional elements of the instant underlying process, when taken in combination, together do not offer substantially more than the sum of the functions of the elements when each element is taken alone. Thus, the claims as a whole do not amount to significantly more than the abstract idea itself. For these reasons, the dependent claims are also not patent eligible, and as a result, claims 1-20 are not eligible subject matter under 35 U.S.C. 101.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over El-Hawary, Electricity Price Forecasting Using Neural Networks and Similar Days, Chapter 6, Advances in Electric Power and Energy Systems: Load and Price Forecasting, Wiley-IEEE Press 2017 (Pub. Date: Jan. 1, 2017) (“El-Hawary”) in view of Cheng et al., CN 109034209 B (“Cheng”).
As to claim 1, El-Hawary discloses “A system for controlling an amount of power generated by one or more generators or controlling an amount of power consumed by one or more power consumers in an electrical power distribution system, for a first period of time, the system comprising:” (see El-Hawary, Introduction, Background (“Forecasting electricity prices is one of the most important issues in the competitive environment of the power industry. The price of electricity influences important decisions by market participants and plays a crucial role in establishing a proper economical operation. The main objective of an electricity market is to reduce the cost of electricity through competition [1–5]. Nowadays, electricity has been turned into a traded commodity, to be sold and bought at market prices. In general, loads and prices in wholesale markets are mutually intertwined activities [3]. However, electricity has its own distinct characteristics since it cannot be queued and stored economically with the exception of pumped-storage hydro plants when appropriate conditions are met, and the power system stability requires a constant balance between generation and load [1, 6, 7]. Furthermore, electricity is affected by power network limitations. In many cases, electric power cannot be transported from one region to another because of existing bottlenecks or limited transmission capacity of the grid. Hence, prices are local and differ among regions [2, 6, 8]. Electricity price can rise to tens or even hundreds of times of its normal value showing one of the greatest volatilities among all commodities.”).
“a computer including memory that stores data, wherein the stored data includes trained modules, historical data, and computer-readable instructions wherein the computer is configured to:”. See El-Hawary, page 221 (“An artificial neural network consists of a number of very simple and highly interconnected processors, called neurons, which are analogous to the biological neurons in the brain”).
“receive electronically current (EC) data, wherein the EC data includes trade sets for a given trader obtained from cleared energy data and bidded energy data, over a number of respective time increments, within a second period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals”. See El-Hawary, page 217 (“The work described using integration of RNN and SD method, which is termed as Case 2 throughout this chapter, is an extension of Case 1 with better error analysis for a different data set of the PJM market to forecast hourly prices”); page 219 (“Demonstrating the superiority of the developed techniques based on publicly available data acquired from the PJM electricity market, USA. Sufficient simulation experiments are conducted to validate the data to be used in training a short-term price forecasting system”); page 220 (“historical load and price data”); page 221 (“Equation (6-2) is a very important equation for the selection of similar price days based on historical data. To minimize the number of input data while maximizing the accuracy of the proposed algorithm, a comprehensive statistical analysis of the historical data was conducted”); pages 223, 237 (discussing analysis “historical data”).
“determine a set of feature attributes for each trade set of the trade sets with the received EC data, wherein the set of features attributes includes one or a combination of a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a cross-market correlation value, or an environmental impact value”. See El-Hawary, page 222 (“In this study, we propose a multi-layer feed-forward neural network for forecasting next-day 24-hour electricity prices. A feed-forward neural network consists of an input layer of source neurons, at least one middle or hidden layer of computational neurons, and an output layer of computational neurons. The input layer accepts input signals from the outside world and redistributes these signals to all neurons in the hidden layer. It is the neurons in the hidden layer that allow neural networks to detect the feature, to capture the pattern in the data, and to perform complicated nonlinear mapping between input and output variables. The output layer establishes the output pattern of the entire network.”).
“generate a control command based on the detected type of anomaly trade from the multiple anomaly trades; and”. See El-Hawary, page 216 (“This chapter focuses on short-term price forecasting in the PJM electricity market. The PJM competitive market is a regional transmission organization (RTO) that plays a vital role in the US electric system. PJM ensures reliability of the largest centrally dispatched control areas in North America by coordinating the movement of electricity in all or parts of Delaware, Illinois, Indiana, Kentucky, Maryland, Michigan, New Jersey, North Carolina, Ohio, Pennsylvania, Tennessee, Virginia, West Virginia, and the District of Columbia [13].”).
 “output the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more generators or controls the amount of power consumed by the one or more power consumers, for the first period of time, based upon the detected type of anomaly trade.” See El-Hawary, page 216 (“input-output hidden Markov models”); pages 217, 222-225, 227 (“output layers”, “output nodes”, “output variables”, “output pattern”, “output”).
However, El-Hawary does not specifically or expressly disclose “detect at least one trade set of the trade sets as a type of anomaly trade from multiple anomaly trades, using a trained anomaly trade module with the determined sets of feature attributes”.
Cheng cures this deficiency. See, e.g., Cheng, (9th paragraph under “step 130” in English translation, attached or provided with this Office Action) (“Unsupervised learning module is mainly responsible for identifying off-line false trade, using different types of unsupervised off-line anomaly detection model to identify the false trade from the historical transaction (a history business behavior). unsupervised off-line anomaly detection model from each aspect to carve false transaction risk characteristic, identifying the false transaction. the off-line abnormal detection model comprises a user behaviour abnormality detection model; credit transaction abnormality detection model and so on; each of the off-line abnormal detection model is independent from each other; the history transaction of the false transaction is detected by any one model after marking the false transaction; summarizing is history false transaction set (a history service behaviour set with mark).”).
Therefore, it would have been obvious to one of ordinary skill in the art to combine El-Hawary’s and Cheng’s above disclosures to teach, suggest or disclose all the limitations of claim 1. The motivation to combine El-Hawary with Cheng would also support a conclusion of obviousness because it would be obvious to apply some teaching, suggestion or motivation (e.g., detecting at least one trade set of the trade sets as a type of anomaly trade from multiple anomaly trades, using a trained anomaly trade module with the determined sets of feature attributes) to yield predictable results or a reasonable expectation of success. See MPEP 2143. The Examiner further submits that the combination of El-Hawary with Cheng would be particularly advantageous because it combines analogous disclosures so as to teach, suggest and disclose all the limitations recited by claim 1.
As to independent claims 19 & 20, El-Hawary in view of Cheng also discloses the limitations recited in those claims for the same reasons provided above for claim 1. For “non-transitory computer-readable storage medium”: see El-Hawary, page 218 (“design load response programs”) and page 220 (“in-house-built C-programming”).
As to claim 2, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein the system controls the amount of power generated by the one or more generators, or controls the amount of power consumed by the one or more power consumers, based on detecting anomaly trades by the given trader across electricity energy markets with different time intervals”. See above disclosures from El-Hawary and Cheng for claim 1 regarding “control” and “detecting anomaly trades”.
As to claim 3, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 2, wherein the detecting of the anomaly trades by the given trader includes using the EC data associated with the given trader and the historical data associated with the given trader, such that the historical data includes past trade sets obtained from past cleared energy data and past bidded energy data, over a number of respective past time increments, within a predetermined past period of time, wherein each past trade set includes a longer time interval and a corresponding set of shorter time intervals”. See above disclosures from El-Hawary involving time intervals and historical data.
As to claims 4-5, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein the longer time interval of the EC data is a cleared energy bid for a day-ahead bidding interval in a day-ahead energy market, and the shorter time interval of the EC data is a corresponding executed real-time bid associated with the cleared energy bid, such that the corresponding executed real-time bid is for a real-time bidding interval in a real-time energy market” (claim 4) and “The system of claim 1, wherein the longer time interval of the EC data is at a 2 different time interval than the shorter time interval of the EC data” (claim 5). See El-Hawary, pages 222, 228-233, 236-237 & 240 (discussing of “day ahead” prices, “day ahead price forecasting”, charts reflecting day ahead price forecasting).
As to claim 6, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein the EC data includes environmental impact value data, that is associated with equipment failure, weather, holiday's, special events or other like data causing an effect to trading activities, and wherein the EC data is obtained after the historical data”. See El-Hawary, page 218 (“Electricity load is mainly affected by weather parameters.”).
As to claim 7, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein the stored data includes stored executable functions, such that each executable function corresponds to a feature attribute of the set of feature attributes determined by comparing the trade data with longer time interval and the trade data with shorter time interval, wherein the set of feature attributes includes: (1) a peak shortage function used for determining the peak shortage value; (2) a valley excess function used for determining the valley excess value; (3) a capacity matching function used for determining the capacity matching value; (4) an up-ramping shortage function used for determining the up- ramping shortage value; (5) a down-ramping shortage function used for determining the down-ramping shortage value; (6) a ramping matching function used for determining the ramping matching value; and (7) a cross-market correlation function used for determining the cross-market correlation value”. See El-Hawary, pages 216, 229, 233, 239-240 (discussion of peaks); see Cheng for similar disclosures.
As to claim 8, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 7, wherein the peak shortage attribute is determined based on an accumulated power deviation between a cleared bid and an executed bid for all common intervals between a peak period and a given peak monitoring period; wherein the valley excess attribute is determined based on the accumulated power deviation between the cleared bid and the executed bid for all common intervals between a valley period and a given valley monitoring period; wherein the capacity matching attribute is determined based on a square root of averaged squared power deviations between the cleared bid and the executed bid for a past 9 day-ahead cycle; wherein the up-ramping shortage attribute is defined based on an accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between an up-ramping period and a given up-ramping monitoring period; wherein the down-ramping shortage attribute is defined based on the accumulated deviations of incremental power changes between the cleared bid and the executed bid for all common intervals between a down-ramping period and a given down-ramping monitoring period; wherein the ramping matching attribute is determined based on a square root of averaged squared incremental power deviations between the cleared bid and the executed bid for past day-ahead cycle; and wherein the cleared bid is cleared day- ahead bid, the executed bid is average executed real-time bid, or real-time bid to be executed”. See El-Hawary, pages 216, 229, 233, 239-240 (discussion of peaks); pages 222, 228-233, 236-237 & 240 (discussing of “day ahead” prices, “day ahead price forecasting”, charts reflecting day ahead price forecasting); see Cheng for similar disclosures.
As to claims 9-10, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein the trained anomaly trade module is a mathematical model relating the sets of feature attributes to a trade legitimate label, wherein the anomaly trade module is trained by a set of representative trade feature samples, wherein the trade legitimacy label is used to identify a true trade and a type of anomaly trade from multiple anomaly trades” (claim 9) and “The system of claim 9, wherein the anomaly trade module is represented using a multiple-layer feedforward neural network, wherein the feedforward neural network takes the sets of trade feature attributes as inputs, and the trade legitimacy label as outputs” (claim 10). See discussion of neural network training in El-Hawary, e.g., pages 222, 225-226, 228 & 348; see Cheng for similar disclosures.
As to claims 11-16, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 9, wherein the set of representative trade feature samples include true trade feature samples generated based on actual trade profiles from electricity markets, and labelled anomaly trade feature samples generated based on true trade feature samples” (claim 11), “The system of claim 11, wherein the anomaly trade feature samples are generated using a negative selection procedure and optimized using a genetic algorithm based on true trade feature samples” (claim 12), “The system of claim 12, wherein the negative selection is used to generate a first set of anomaly samples, wherein candidate anomaly samples are randomly generated, and compared with the true trade feature sample set, such that only those samples that do not match any element of the true trade feature sample set are retained” (claim 13), “The system of claim 13, wherein the genetic algorithms are used to generate a second set of anomaly trade feature samples, wherein the crossover operation is applied on the first set of anomaly samples to generate the second set of anomaly samples, wherein the mutation operation is applied to the newly generated second set of anomaly samples to add more stochastic variations” (claim 14), “The system of claim 14, wherein all samples in the first and second sets of anomaly samples are ranked based on its Euclidean distance to the nearest true trade feature sample, and only the top ranked anomaly samples are retained” (claim 15), and “The system of claim 11, wherein the anomaly trade feature sample is labelled with a type of anomaly trade from multiple anomaly trades according to its Chebyshev distance to typical anomaly trade feature samples determined based on pre-defined 4 typical anomaly trade profiles” (claim 16). See disclosures from El-Hawary above pertaining to historical data, financial data; page 219 for “Euclidean distance” and inherent disclosure of Chebyshev distance techniques; see Cheng for similar disclosures.
As to claim 17, El-Hawary in view of Cheng also discloses the limitations of “The system of claim 1, wherein to detect at least one trade set as the type of anomaly trade from the multiple anomaly trades using the trained anomaly trade module comprises feeding the feature attributes of the trade set into the trained anomaly trade module as inputs and determining a trade legitimacy label based on corresponding output of the trained anomaly trade module”. See discussion of trained modules in El-Hawary, e.g., pages 222, 225-226, 228 & 348; see Cheng for similar disclosures.
As to claim 18, El-Hawary also discloses the limitations of “The system of claim 1, wherein an output interface in communication with the computer outputs the control command to the controller, the controller receives the control command, wherein an operator associated with the controller implements the control command to adjust power generation of at least one generator of the one or more generators or consumption level of at least one power consumer of the one or more power consumers through a generation control system of the at least one generator or an energy management system of the at least one power consumer”. See El-Hawary, page 216 (“input-output hidden Markov models”); pages 217, 222-225, 227 (“output layers”, “output nodes”, “output variables”, “output pattern”, “output”).
Response to Arguments
As to the “REJECTION UNDER 35 U.S.C. § 101”, and in response to Applicants’ arguments on pages 9-12 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection. Namely, the above-cited prior art references still undoubtedly disclose “electronic” offers under the broadest reasonable interpretation (“BRI”) because these are offers that are communicated electronically and also displayed electronically on the screens of computing devices, POS devices or similar devices. Accordingly, claims 1-23 stand rejected under 35 U.S.C.103, as discussed and detailed above. 
As to the “Claim Rejections – 35 U.S.C. § 101”, and in response to Applicant’s general assertions on pages 18-40 of the Amendment that the rejection under 35 U.S.C. 101 of should be withdrawn when considered under the 2019 Patent Eligibility Guidance (“2019 PEG”), the Examiner respectfully disagrees.
The fact that the claims are patent-ineligible when considered under the 2019 PEG has already been addressed in the rejection made in this present Office Action and hence not all the details of the rejection are repeated here.
For example, claim 19 recites “receiving electronically current (EC) data, the EC data including trade sets for a given trader obtained from cleared energy data and bidded energy data, over a number of respective time increments, within a second period of time, wherein each trade set includes a longer time interval and a corresponding set of shorter time intervals; determining a set of feature attributes for each trade set of the trade sets with the received EC data, wherein the set of features attributes includes one or a combination of a peak shortage value, a valley excess value, a capacity matching value, an up-ramping shortage value, a down-ramping shortage value, a ramping matching value, a correlation value, or an environmental impact value; detecting at least one trade set of the trade sets as a type of anomaly trade from multiple anomaly trades, using a trained anomaly trade module with the determined sets of feature attributes; generating a control command based on the detected type of anomaly trade from the multiple anomaly trades; and outputting the control command to a controller associated with an operator, wherein the control command controls the amount of power generated by the one or more generators or controls the amount power consumed by the one or more power consumers, for the first period of time, based upon the detected type of anomaly trade, wherein the steps of the method are implemented using a processor connected to a memory”, which are also commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; and/or business relations). As a result, the claims are directed to the abstract idea of a human being receiving data, determining a set of feature attributes from that data, using a trained anomaly trade module to detect trade sets, generating control commands based on detected types of anomaly trade and outputting the control command. If the claim limitations, under the broadest reasonable interpretation, cover methods of organizing human activity but for the recitation of generic computer components, then they fall within the “certain methods of organizing human activity” grouping of abstract ideas. Thus, independent claim 19 recites an abstract idea, as do independent claims 1 & 20 based on similar reasoning and rationale, contrary to Applicants’ arguments on pages 9-12 of the Amendment. 
The Examiner also finds Applicants’ arguments made on page 12 regarding the case law citations or interpretation unavailing and non-persuasive, at least because the cases cited involve completely different facts, patents and technology. Thus, for these reasons and those stated in the rejection above, the rejection of pending claims 1-20 under 35 U.S.C. 101 is maintained by the Examiner.
As to the “REJECTION UNDER 35 U.S.C. § 102(a)(1)”, and in response to Applicants’ arguments on pages 13 of the Amendment, Examiner acknowledges that the arguments and claim amendments (that necessitated further search and analysis) have been considered, but have been rendered moot in light of the new grounds of rejection which cites the new prior art reference of Cheng et al., CN 109034209 B (“Cheng”). 
Accordingly, claims 1-20 stand rejected, now under 35 U.S.C.103, as discussed and detailed above. 
Prior Art Made of Record
The following prior art made of record and not relied upon is considered pertinent:
Fernandez Martinez, U.S. Pat. 8,688,616 B2 – for discussing similar subject matter to the claims (Title and Abstract).
                     Conclusion
Applicants’ claim amendments necessitated the new ground(s) of rejection presented in this Office Action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP 706.07(a). Applicants are reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this Final Office Action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this Final Office Action and the Advisory Action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the Advisory Action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this Final Office Action. 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TIMOTHY T HSIEH whose telephone number is 571-270-3381.  The examiner can normally be reached on M-F 8am-6pm EST. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, RYAN DONLON can be reached on 571-270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 



/T.T.H./Examiner, Art Unit 3695
October 20, 2022

/CHRISTOPHER BRIDGES/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        11/22/2022